Citation Nr: 1133718	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals, anterior cruciate ligament (ACL) tear, left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for traumatic arthritis, left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for residuals, ACL tear, left knee, and traumatic arthritis, left knee.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The  issue of entitlement to service connection for a right knee disorder, secondary to service-connected left knee disability being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The ACL tear of the left knee is productive of moderate instability.  

2.  The Veteran's service-connected left knee disability involves x-ray evidence of arthritis with a noncompensable range of motion.

3.  Traumatic arthritis, left knee is productive of complaints of pain, but there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for ACL tear, left knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5257 (2010).  

2.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5003, 5010, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claims for increased ratings for his left knee disabilities, the VCAA duty to notify was satisfied by way of a letter sent to him in February 2007.  The letter fully addressed all notice elements, informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates.  Thus, with the aforementioned letter, VA satisfied the notice requirements as to the issues on appeal.  Moreover, to the extent that any timing defect may exist, such claims were most recently readjudicated in a December 2010 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield, supra; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ associated the Veteran's service treatment records, VA medical records, and private treatment records with the claims file.  The Veteran has not identified any outstanding records pertinent to his appeal that have not been requested or obtained.  

The Veteran was afforded a VA examination in March 2008 for his left knee disabilities.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left knee conditions since that examination. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Recognition is also given to the fact that it appears that the Veteran's claims file was not available for review in connection with the March 2008 VA examination.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints, his recent MRI report, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  The Board therefore finds the examination to be adequate for rating purposes.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Residuals, ACL, left knee 
Traumatic Arthritis, left knee

The Veteran claims that his residuals, ACL tear, left knee, and traumatic arthritis, left knee, are more severe than the current evaluation reflects.  He claims pain, swelling and giving way of the left knee.  

By rating decision of November 1999, service connection for residuals, ACL tear, left knee was granted.  A 10 percent rating was awarded, effective December 1998.  The 10 percent rating for residuals, ACL tear, left knee has been in effect since that time.  The Veteran was rated for traumatic arthritis of the left knee, in a rating decision of November 2003.  A 10 percent rating was granted, effective September 2003.  A 10 percent rating has been in effect since that time.  

The Veteran was seen by S.F.B., MD in February 2008.  He gave a history of sustaining an injury to his left knee in 1994.  He had arthroscopy of the knee.  He was told he had an ACL tear injury and a medial meniscal tear.  He did not have any type of reconstruction.  He had another injury in 2001 when his knee gave out while playing softball.  He has had substantial effusion and instability since that time.  He has had progressive pain and instability over this time.  He related that it was beginning to interfere with activities of daily living.  Physical examination revealed his left knee was significantly tender along the medial joint line.  He had stable knee to varus/valgus forces.  He had increased anterior drawer and Lachlan's as compared to the right knee.  He had pain with McMurray's with reproducible click.  He had crepitus with range of motion at the patellofemoral joint.  X-ray examination showed degenerative changes of the medial compartment and patellofemoral articulation.  Dr. S.F.B. indicated that the Veteran had chronic ACL deficiency resulting in early degenerative changes and recurrent meniscal pathology.  He scheduled a MRI to delineate the scope of the Veteran's injury.  The MRI was performed the same month by Diagnostic Health, Gadsden.  The findings showed a complex tear at the posterior horn of the medial meniscus.  There was no lateral meniscus tear.  There was small effusion.  There was mild focal patchy edema within the intercondylar eminence of the central tibial plateau, compatible with degenerative versus post-traumatic chronic reaction, with loss of definition for the anterior cruciate ligament compatible with chronic anterior cruciate ligament tear.  Mild to moderate diffuse degenerative joint disease was shown.  No disruption of the collateral ligaments was noted.  His patellar and quadriceps tendons were intact.  The opinion was chronic anterior cruciate ligament tear, non-specific effusion, chronic degenerative joint disease, small focal chronic signal change at the central tibial plateau which the examiner suspected was related to the chronic anterior cruciate ligament tear, versus chronic degenerative change, also with chronic medial meniscal tear posteriorly.  

The Veteran underwent a VA examination in March 2008.  He complained of flare-ups of swelling and pain in the left knee on a daily basis, usually helped by Ibuprofen.  He stated that he had an aching quality of pain which he stated was "just always there."  The examiner noted that the Veteran had most recently been followed by Dr. S.F.B., and had undergone a MRI in February 2008.  The Veteran complained that his left knee locked on him frequently and that he had difficulty squatting down in his job as an inspector at the Anniston Army Depot where he had been employed for the past two years.  Physical examination of the left knee showed range of motion of 5 degrees to 120 degrees, indicating that he lacked 5 degrees of reaching full extension.  He had grade I to II positive Lachman with no pivot shift and a grade I to II anterior drawer sign as well.  There was no positive McMurray's and there were no patellar signs noted.  Other ligaments were stable and intact.  There was no increased limitation of motion due to weakness, fatigability, or incoordination.  Repetitive use was not a problem during the examination.  The diagnosis was partial tear, left knee, with degenerative joint disease (DJD) of the knee joint.  X-ray examination of the left knee showed mild degenerative changes noted mainly at the medial and patellofemoral spaces with marginal osteophytes noted.  No acute osseous abnormalities were seen.  No joint effusion was identified.  

The Veteran testified at a Travel Board hearing before the undersigned VLJ in April 2011.  He testified that he had a near complete tear of the ACL in service.  He also complained of swelling of the knee and stated that he had giving way with the knee collapsing, unable to support his body weight.  He testified that after service, he started a career in law enforcement but was no longer able to maintain the position because of his knee status.  He stated that he was given a straight leg brace in 1994 and that he had braces that he had purchased such as a neoprene brace, for his left knee.  He also testified that his work environment was restricted by his current left knee condition and that he had taken leave because of his knee.  When symptomatic, he had to keep his leg elevated to keep the swelling down.  Further, he stated that he was no longer able to run, engage in mountain biking, or stay active in the gym, all things that he used to like to do, because of his left knee.  He stated that he underwent a VA examination in March 2008, and he had a MRI done privately, which he believed that the VA examiner would not review in connection with his claim.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's left knee disability was rated under Diagnostic Code (DC) 5257 for recurrent subluxation or lateral instability.  

Under Diagnostic Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Though the Veteran has complained of recurrent giving way of the left knee, the February 2008 private treatment note indicated that he had stable knee to varus/valgus forces.  The February 2008 MRI indicated that there was no lateral meniscus tear.  There was loss of definition of the anterior cruciate ligament compatible with chronic anterior cruciate ligament tear.  There was no disruption of the collateral ligaments.  The March 2008 VA examination showed I to II positive Lachman's with no pivot shift and I to II anterior drawer sign.  Other ligaments were stable and intact.  Parenthetically, as opposed to giving way, he complained during his March 2008 VA examination, that his left knee locked on him frequently.  

Given the objective findings, as well as the Veteran's statements regarding his knee giving out and his report of wearing a knee brace, the Board finds that the evidence more nearly approximates moderate instability.  As such, the next higher 20 percent rating is warranted under Diagnostic Code 5257.  As severe instability or subluxation has not been demonstrated, the next higher rating of 30 percent is not warranted.  In making this determination, the Board notes the Veteran's testimony and assertion regarding his knee stability.  Additionally, the Board notes the objective findings showing that with the exception of the ACL, all other ligaments were stable and intact.  Physical examination revealed at most grade II positive Lachman with no pivot shift and at most grade II anterior drawer sign.  Given these findings, it cannot be said that severe instability or subluxation has been demonstrated.

The General Counsel held in VAOPGCPREC 9-98 that a separate rating for arthritis could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.  

For the Veteran's left knee, under DC 5260, limitation of flexion to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants 20 percent; and limitation to 15 degrees warrants 30 percent.  

Under DC 5261, limitation of extension to 5 degrees warrants a noncompensable rating, limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  

The normal range of motion for the knee is to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The March 2008 VA examination showed extension lacking of only 5 degrees of full extension and flexion to 120 degrees.  Those findings of limitation of motion warrant a noncompensable rating for extension and a noncompensable rating for flexion.  

The Board acknowledges the Veteran's complaints of pain in his left knee, his limitation on running, and biking.  However, even considering pain, the evidence still does not show motion limited to 45 degrees of flexion or 10 degrees of extension, necessary to assign separate 10 percent ratings for limitation of extension or limitation of flexion.  

Traumatic arthritis is evaluated as degenerative arthritis. Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran's left knee is evident of limitation of extension; however, it only warrants a noncompensable rating under diagnostic code 5261.  The Veteran's limitation of flexion does not meet the criteria for a compensable rating under diagnostic code 5260.  As such, with objective evidence of painful motion as shown in the private clinical note of February 2008, the 10 percent rating remains for application for the left knee, which is a major joint.  However, there is no evidence that warrants an increased rating for limitation of motion under the diagnostic codes for flexion or extension.  

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5262, or 5263, respectively.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has contemplated whether the claims should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ACL tear residuals and traumatic arthritis of the left knee, with the established criteria found in the rating schedule.  The Board finds that the Veteran's ACL tear residuals and traumatic arthritis of the left knee symptomatology are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of these disabilities that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities for the period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  He stated during his Travel Board hearing that he has had to take leave for his left knee disability to keep it elevated when there was significant swelling, but he has not indicated that it prevents him from working.  The Veteran is presently employed as a warehouse employee for the Department of Defense.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  

In sum, the Board finds that the Veteran is entitled to a higher 20 percent rating due to moderate instability of the left knee.  The Board also finds that the preponderance of the evidence is against a rating in excess of 10 percent for arthritis of the left knee with a noncompensable range of motion.  In making these determinations, the Board has considered the benefit of the doubt doctrine.


ORDER

An increased rating to 20 percent for residuals, ACL tear, left knee is granted.  

A rating in excess of 10 percent for traumatic arthritis, left knee is denied.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


